NOTE: ThiS order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ABBOTT LABORATORIES,
ABBOTT BIORESEARCI~I CENTER, 'INC.,
AND ABBOTT BIOTECHNOLOGY LTD.,
Plaintiffs-Appellees,
V.
BAYER HEALTHCARE LLC,
Defendant-Appellant.
2011-1205
Appea1 from the United States District C0urt for the
District of Massachusetts in consolidated case n0s. 09-CV-
40002 and 09-CV-40061, Judge F. Dennis Saylor, IV.
BAYER HEALTHCARE LLC,
Plaintiff-Appellan,t,
V.
CENTOCOR ORTI-IO BIOTECH, INC,
Defendant-Appellee.
2011-1207

ABBOTT LABS v . BAYER HEALTH 2
Appeal from the United States District Court for the
District of Massachusetts in case no. 09-CV-1Il362, Judge
F. Dennis Saylor, IV.
ON MOTION
ORDER
Bayer Healthcare LLC (Bayer) moves to consolidate
2011-1205 with 2011-1207. Appellees Abb0tt 'Bioresearch
Center, Inc. et al. and Centocor Ortho Biotech, Inc. both
oppose and suggest that the appeals be treated as com-
panion cases. Bayer moves for extensions of time to file
its briefs.
Upon consideration thereof,
IT ls OR1)ERE1;) THAT: _
(1) The motions for extensions of time are granted If
the appellant's briefs have not already been filed in the
above-captioned cases, they are each due within 21 days
of the date of filing of this order.
(2) The motion to consolidate is denied.
(3) The above-captioned appeals will be treated as
companion cases, i.e., the cases will be briefed separately
and submitted to the same merits panel.
(4) A copy of this order shall be transmitted to the
merits panel assigned to hear this case
FoR THE CoURT
HAY 1 7 2011 '
lsi J an Horbaly
Date J an Horbaly
Clerk
FILED
v.s. cover or ron
ms FEnEmlPoln§lclDsn
MAY-17 2011
.lANHDRBAL¥
CLElI(

3
ABBOTT LABS V. BAYER HEALTH
cc: Jeffrey I. Weinberger, Esq.
Kaspar J. Stoffelmayr, Esq.
S
Dianne B. Elderkin, Esq.
§